In a child neglect proceeding pursuant to Family Court Act article 10, the father appeals from an order of the Family Court, Suffolk County (Hoffmann, J.), dated August 12, 2010, which, upon a fact-finding hearing, determined that he neglected the subject children.
*952Ordered that the order is affirmed, without costs or disbursements.
The evidence supports the Family Court’s determination that the father neglected the subject children by engaging in certain acts of domestic violence against the mother in their presence that impaired, or created an imminent danger of impairing, their physical, emotional, or mental conditions (see Family Ct Act § 1012 [f] [i] [B]; Matter of Jordan E., 57 AD3d 539, 540 [2008]; Matter of Andrew Y., 44 AD3d 1063, 1064 [2007]; Matter of Zachery M., 306 AD2d 348, 349 [2003]; cf. Nicholson v Scoppetta, 3 NY3d 357, 367-372 [2004]). Angiolillo, J.E, Florio, Lott and Austin, JJ., concur.